Grant, J.
The purpose of this suit is to set aside the assignments of the mortgages referred to in McGee v. McGee, ante, 602. The decision depends upon the same facts and the same evidence as in that case, the testimony in that case by stipulation being used in this.
The decree must be reversed, and decree entered in this Court for the complainant according to the prayer of the bill. The costs of both courts will be paid out of the estate.
Long, Montgomery, and Hooker, JJ., concurred. McGrath, C. J., did not sit.